DETAILED ACTION
Status of Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (US20170106099A1) hereinafter Bellinger.
 	Regarding claim 1, Bellinger discloses a residence structure (Fig. 1 G-1 H, abstract), comprising components 120 (Fig. 1 G, [0248], first component 120 (Fig. 1G), second component 120 (Fig. 1G), and linker 135 (Fig. 1 G, [0248]), and the number and/or location of linkers may be chosen as part of certain design parameters (e.g., such that the structure has certain degradation properties and/or configurations [0248]; linker is not substantially degradable at a first physiological condition (e.g., in acidic pH such as in the stomach) and is configured for degradation at a second physiological condition ... a physiological condition ranges in temperature between about 20 degrees C. and about 40 degrees C [0199]-[0200], and elastic polymeric components 110 (Fig. 1 G-1 H, [0248], forming a flexible structure (Fig. 1 G-1 H), a contracted configuration (Fig. 1 H, [0249]) and a second expanded configuration (Fig. 1 G,[0248]).
 	Bellinger does not explicitly disclose each of the components of the residence device in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bellinger, to arrive at the instant invention. 
	One of ordinary skill in the art would have been motivated to do so because Bellinger is drawn to residence structures, systems, and related methods are generally provided. Certain embodiments comprise administering (e.g., orally) a residence structure to a subject (e.g., a patient) such that the residence structure is retained at a location internal to the subject for a particular amount of time (e.g., at least about 24 hours) before being released. The residence structure may be, in some cases, a gastric residence structure. In some embodiments, the structures and systems described herein comprise one or more materials configured for high levels of active substances (e.g., a therapeutic agent) loading, high active substance and/or structure stability in acidic environments, mechanical flexibility and strength in an internal orifice (e.g., gastric cavity), easy passage through the GI tract until delivery to at a desired internal orifice (e.g., gastric cavity), and/or rapid dissolution/degradation in a physiological environment (e.g., intestinal environment) and/or in response to a chemical stimulant (e.g., ingestion of a solution that induces rapid dissolution/degradation) (abstract).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 2, Bellinger discloses the loadable polymeric component comprises an active substance [0011].
Regarding claim 3, , Bellinger discloses the loading the device with a therapeutic compound and the device configured to release a dosage of the compound per day (wherein the plurality of
links are configured to release the therapeutic compound in vivo at a rate between or equal to 100 mg/day and 400 mg/day)[0261].
Regarding claim 4, Bellinger discloses 3,360 mg of omeprazole [0261].
Regarding claim 5, Bellinger discloses the device compatible with one or more therapeutic, diagnostic, and/or enhancement agents, such as drugs, nutrients, microorganisms, in vivo sensors, and tracers (further comprising a sensor attached to a portion of the residence device)[0177], and the active agnets bonded to the polymeric matrix of the device [0177]. 
Regarding claim 6, Bellinger discloses Fig. 1G (wherein the plurality of links form a three dimensional structure in
the second expanded configuration) (Fig. 1G).
Regarding claim 7, Bellinger discloses in an alternative embodiment the article being cylindrical [0264].
Regarding claim 8, Bellinger discloses the device having a size small enough to be ingested and adopting a size internally that slows transit in a body cavity (wherein a minimum dimension of the residence device in the contracted configuration is less than 18 mm and a minimum dimension of the residence device in the expanded configuration is greater than 20 mm) [0117]). 
Regarding claim 9, Bellinger discloses degradable at temperatures between 20-40 celsius [0199]-[0200]; edge length is 20 mm, Table 1 (NOTE: one edge is the sum of two components 120 + 1/2 component 110 + 1/2 component 110); thus, upon degredation the maximum dimension when linkers 135 degrade is the length of one edge (two components 120 + 1 polymeric component 110), or 20 mm, Fig. 1 G).
Regarding claim 10, Bellinger discloses 40 degrees celsius (wherein the threshold temperature is greater than normothermia) [0200].
Regarding claim 11, Bellinger discloses the method comprising: introducing a residence device in a first contracted configuration into the stomach of a subject (structures illustrated in FIGS. 1E-1H may be delivered (e.g., orally administered) to a subject via a capsule (containing the structure in the second configuration) ... retain in stomach,(Fig. 1 F,  [0250]), released (obtaining the first configuration), Fig. 1E,  [0250],[0242]-[0244]); and the degradable linker may degrade and the structure separates into several units, [0250]; linker is not substantially degradable at a first physiological condition (e.g., in acidic pH such as in the stomach) and is configured for degradation at a second physiological condition ... a physiological condition ranges in temperature between about 20 degrees C. and about 40 degrees C, [0199]-(0200]).
Regarding claim 12, Bellinger discloses loadable polymeric component comprises an active substance ... active substance is released from the loadable polymeric material at a particular initial average rate [0011].
Regarding claim 13, Bellinger discloses the active substance is released from the loadable polymeric material at a particular initial average rate as determined
over the first 24 hours of release (wherein releasing the therapeutic compound includes releasing the therapeutic compound at a rate between or equal to 100 mg/day and 400 mg/day) [0011].
Regarding claim 14, Bellinger discloses 3,360 mg of omeprazole [0261].
Regarding claim 15, Bellinger discloses the methods compatible with in vivo sensors (further comprising sensing one or more parameters with the residence device while the residence device is located in the stomach) [0177].
Regarding claim 16, Bellinger discloses orally administered [0250].
Regarding claim 17, Bellinger discloses degradable linker may degrade and the structure separates into several units, which pass through the pylorus [0250].
Regarding claim 18, Bellinger discloses 40 degrees celsius [0200].

Regarding claims 19-20 and 24, Bellinger discloses a residence structure (Fig. 1 G-1 H, abstract), comprising components 120 (Fig. 1 G, [0248], first component 120 (Fig. 1G), second component 120 (Fig. 1G), and linker 135 (Fig. 1 G, [0248]), and the number and/or location of linkers may be chosen as part of certain design parameters (e.g., such that the structure has certain degradation properties and/or configurations [0248]; linker is not substantially degradable at a first physiological condition (e.g., in acidic pH such as in the stomach) and is configured for degradation at a second physiological condition ... a physiological condition ranges in temperature between about 20 degrees C. and about 40 degrees C [0199]-[0200], and elastic polymeric components 110 (Fig. 1 G-1 H, [0248], forming a flexible structure (Fig. 1 G-1 H), a contracted configuration (Fig. 1 H, [0249]) and a second expanded configuration (Fig. 1 G,[0248]). The residence structure has a particular configuration including a particular size and/or shape (e.g., a multi-armed star) in a relaxed state. In certain embodiments, the residence structure may be folded from the relaxed state into a second, compressed configuration. The capsule or other containment structure can be, in some cases, configured to dissolve such that the residence structure is released at a particular location internal to the subject (e.g., in the stomach) [0116]
Regarding claim 21, Bellinger discloses Fig. 1G (wherein the plurality of links form a three dimensional structure in
the second expanded configuration) (Fig. 1G).
Regarding claim 22, Bellinger discloses in an alternative embodiment the article being cylindrical [0264].
Regarding claim 23, Bellinger discloses the device having a size small enough to be ingested and adopting a size internally that slows transit in a body cavity (wherein a minimum dimension of the residence device in the contracted configuration is less than 18 mm and a minimum dimension of the residence device in the expanded configuration is greater than 20 mm) [0117]).

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615